ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_04_EN.txt. 634

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

I would like to explain my support for the judgment of the Court on
two points, namely, treaty succession and forum prorogatum.

TREATY SUCCESSION

The course taken by the Court in its judgment makes it unnecessary to
consider whether Bosnia and Herzegovina was a party to the Genocide
Convention as from the date of its independence. However, as this point
was closely argued and is the subject of some attention, I propose to say
a word on it.

I think that the more general arguments as to succession to treaties
may be put aside in favour of an approach based on the special charac-
teristics of the Genocide Convention. In the case of the Reservations to
the Convention on the Prevention and Punishment of the Crime of Geno-
cide, the Court likewise considered that the “solution of [the] problems”
which arose there “must be found in the special characteristics of the
Genocide Convention” (C.J. Reports 1951, p. 23). The fact that the
Genocide Convention provided for the possibility of cessation or denun-
ciation did not affect its special character as found by the Court. It
observed:

“The origins of the Convention show that it was the intention of
the United Nations to condemn and punish genocide as ‘a crime
under international law’ involving a denial of the right of existence
of entire human groups, a denial which shocks the conscience of
mankind and results in great losses to humanity, and which is con-
trary to moral law and to the spirit and aims of the United Nations
(Resolution 96 (1) of the General Assembly, December 11th, 1946).
The first consequence arising from this conception is that the prin-
ciples underlying the Convention are principles which are recognized
by civilized nations as binding on States, even without any conven-
tional obligation. A second consequence is the universal character
both of the condemnation of genocide and of the co-operation
required ‘in order to liberate mankind from such an odious
scourge’ (Preamble to the Corivention). The Genocide Convention
was therefore intended by the General Assembly and by the con-
tracting parties to be definitely universal in scope.” (Ibid. )

Thus, the universality of the Convention attached both to the prin-
ciples underlying the Convention and to “the co-operation required ‘in

43
635 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)
order to liberate mankind from such an odious scourge’”. Obviously,
universality as regards co-operation could not be achieved without
universality of participation. The Court recognized this when it noted
“the clearly universal character of the United Nations under whose
auspices the Convention was concluded, and the very wide degree of par-
ticipation envisaged by Article XI of the Convention” (C.J. Reports
1951, p. 21). In a famous passage, it said:

“The objects of such a convention must also be considered. The
Convention was manifestly adopted for a purely humanitarian and
civilizing purpose. It is indeed difficult to imagine a convention that
might have this dual character to a greater degree, since its object on
the one hand is to safeguard the very existence of certain human
groups and on the other to confirm and endorse the most elementary
principles of morality. In such a convention the contracting States
do not have any interests of their own; they merely have, one and
all, a common interest, namely, the accomplishment of those high
purposes which are the raison d'être of the convention. Conse-
quently, in a convention of this type one cannot speak of individual
advantages or disadvantages to States, or of the maintenance of a
perfect contractual balance between rights and duties. The high ideals
which inspired the Convention provide, by virtue of the common
will of the parties, the foundation and measure of all its provisions.”
(Ibid., p. 23.)

It added:

“The object and purpose of the Genocide Convention imply that
it was the intention of the General Assembly and of the States which
adopted it that as many States as possible should participate.” (Jbid.,
p. 24.)

If the arguments of Yugoslavia are correct, they lead in one way or
another, so far as a successor State such as Bosnia and Herzegovina is
concerned, to the introduction of an inescapable time-gap in the protec-
tion which the Genocide Convention previously afforded to all of the
“human groups” comprised in the former Socialist Federal Republic of
Yugoslavia. There could be many long and single days during such a
time-gap when, for all practical purposes, that protection is no longer
heard of. It is difficult to appreciate how the inevitability of such a break
in protection could be consistent with a Convention the object of which
was “on the one hand . . . to safeguard the very existence of certain
human groups and on the other to confirm and endorse the most elemen-
tary principles of morality”. |

I think that the object and purpose of the Genocide Convention
required parties to observe it in such a way as to avoid the creation of
such a break in the protection which it afforded. The Convention could
not be read as meaning that a party, which was bound under the Conven-
tion to apply its jurisdictional provisions for the protection of the “human

44
636 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

groups” inhabiting a given area, was allowed to regard itself as liberated
from those provisions in relation to a successor State by reason of the
fact that that particular area was now comprised within the territory of
the successor State; such a party would continue to be bound by those
provisions in relation to other parties in respect of the same “human
groups” while being inconsistently free in relation to the successor State
within whose territory breaches of the Convention are allegedly being
perpetrated by it.

To effectuate its object and purpose, the Convention would fall to be
construed as implying the expression of a unilateral undertaking by each
party to the Convention to treat successor States as continuing as from
independence any status which the predecessor State had as a party to
the Convention. The necessary consensual bond is completed when the
successor State decides to avail itself of the undertaking by regarding
itself as a party to the treaty. It is not in dispute that, one way or another,
Yugoslavia is a party to the Convention. Yugoslavia has therefore to be
regarded as bound by a unilateral undertaking to treat Bosnia and Herze-
govina (being a successor State) as having been a party to the Convention
as from the date of its independence.

It may be said that this approach presents existing parties with prob-
lems of retroactivity and uncertainty of status of successor States in so far
as the precise position taken by the latter may not emerge until some time
after the dates of their independence. The answer is, I think, provided by
recourse to the jurisprudence of the Court in the Right of Passage over
Indian Territory case: the problems in question would be the result of the
scheme of the Genocide Convention which parties to the Convention
accepted when they accepted the Convention. Since Yugoslavia considers
itself a party to the Convention, it is bound by the scheme. Consequently,
it has to regard Bosnia and Herzegovina as a party to the Convention as
from the date of its independence irrespective of possible difficulties.

The foregoing conclusion is reinforced by the following consideration.
The Court would be correct in accepting the generally prevailing view
that even Yugoslavia is not a continuation of the international personal-
ity of the previous Socialist Federal Republic of Yugoslavia but is a new
State and therefore itself a successor State. If, as no one disputes, Yugo-
slavia is correct in regarding itself as having always been a party to the
Convention, this by parity of reasoning applies equally to the case of
Bosnia and Herzegovina.

*

Touching on the wider problem concerning State succession to human
rights treaties, J am not persuaded, for present purposes, to draw too
sharp a distinction between the Genocide Convention (and in particular

45
637 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

its jurisdictional provisions) considered as a measure intended to prevent
and punish conduct detrimental to the integrity of certain “human
groups” and human rights treaties stricto sensu: basically they are all
concerned with the rights of the human being — in the case of the Geno-
cide Convention, with some of the most important human rights of all.
The origins of the Convention lay in “the intention of the United Nations
to condemn and punish genocide as ‘a crime under international law’
involving a denial of the right of existence of entire human groups”; con-
sequently, the “object” of the Convention was to “safeguard the very
existence of certain human groups”. That object could not be achieved
unless it included the safeguarding of the right to life in certain circum-
stances, ultimately through the jurisdictional provisions of the Conven-
tion. One writer, not unreasonably, described the Convention as “the first
human rights instrument adopted by the United Nations” (Matthew
Lippman, “The Drafting of the 1948 Convention on the Prevention and
Punishment of the Crime of Genocide”, Boston University International
Law Journal, 1985, Vol. 3, p. 1).

But to say that a treaty is a human rights treaty, while providing a
possible foundation, does not necessarily indicate a precise juridical
mechanism for treating it as being automatically succeeded to by a suc-
cessor State consistently with the consensual character of treaty relation-
ships. It is possible that such a juridical mechanism is furnished by draw-
ing on the above-mentioned argument and proposing more generally that
the effectuation of the object and purpose of such treaties, inclusive of
the desideratum of avoiding operational gaps, will support a construction
being placed upon them to the effect that they constitute the expression
of a unilateral undertaking by existing parties to treat successor States as
parties with effect from the date of emergence into independence. As
suggested above, the consensual bond is completed when the successor
State avails itself of the undertaking by deciding to regard itself as a
party to the treaty.

This could provide an answer to the question whether there is auto-
matic succession in the case of human rights treaties in general. However,
I do not propose to express a definite opinion at this point on this com-
plex and much disputed question. The construction referred to suffices, in
my view, to answer the question in the case of the Genocide Convention
in the light of the specific features of this particular instrument.

ForuM PROROGATUM

The Court has correctly held that, in the circumstances of the case, this
doctrine does not enable jurisdiction to be founded on bases additional to
that provided by Article IX of the Genocide Convention. As to jurisdic-
tion under that provision, I agree with the Court in taking the position,

46
638 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

as J think it has, that the question of the applicability of the doctrine need
not be considered. Counsel for Bosnia and Herzegovina submitted —
rightly, I think — that the question which arose in the case of that provi-
sion was not one of ferum prorogatum, but one as to whether Yugoslavia
had acquiesced in the view that that provision was applicable. There is a
distinction between acceptance of the jurisdiction provided for by the
jurisdictional provision of a treaty on the basis that the provision itself
does not apply and acceptance of the proposition that the jurisdictional
provision itself applies. In the first case, the acceptance is the only basis
of jurisdiction; in the second case, it is not, being merely an admission
that the treaty applies. The latter is how I understood the position taken
by counsel for Bosnia and Herzegovina (see CR 96/8, pp. 75-76, 79-80,
81-82, and CR 96/11, p. 52).

Moreover, I agree with what I understood to be also the position taken
by counsel for Bosnia and Herzegovina, that is to say, that the doctrine
of forum prorogatum does not come into play where the same jurisdiction
exists under an applicable title of jurisdiction; ex hypothesi, the doctrine
may be imported only where the jurisdiction in question does not other-
wise exist (CR 96/8, p. 82). In this case, the Court having found that
Article IX of the Genocide Convention applies as a treaty provision
between the parties, there is neither need nor basis for having recourse to
the doctrine in question in order to attract the jurisdiction provided
for under that provision.

The positions so taken by counsel for Bosnia and Herzegovina accord
with the fact that, in paragraph 34 of its Order of 13 September 1993, the
Court did not understand that a question of forum prorogatum had been
raised in respect of Article IX of the Convention; that understanding is
retained in paragraph 40 of today’s Judgment. The Court’s understand-
ing is consistent with the course of the arguments during both of the two
previous phases of the case, namely, those of 1-2 April 1993 and those of
25-26 August 1993. (For the stage at which — towards the end of the
second phase of the case — and for the circumstances in which the
question of forum prorogatum was first raised, see Z.C.J. Reports 1993,
pp. 416-420, separate opinion of Judge ad hoc Lauterpacht.)

By way of comparison, it may be observed that in the Corfu Channel
case the plea of forum prorogatum was raised, without loss of time, by the
United Kingdom both in its written observations and in its oral argu-
ments (see .C.J. Reports 1947-1948, pp. 26ff.; and ..C.J. Pleadings,
Corfu Channel, Vol. Il, pp. 15-18, particularly para. 9 (g) at p. 18, and
Vol. II, pp. 36, 56 ff., 66 and 69). In the case of the Anglo-Iranian Oil
Co., the initiative was likewise taken, and taken immediately, by the
United Kingdom, even though its contentions were not upheld (see Z C.J.
Reports 1952, pp. 112-114, and C.J. Pleadings, Anglo-Iranian Oil Co.,
pp. 517-518, 540, 544, 553-556, 594, 626, 630 ff.). Immediacy of response
is important in appraising the understanding of the parties; forum pro-

47
639 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. SHAHABUDDEEN)

rogatum rests ultimately on the same consensual foundations which
underpin the jurisdiction of the Court.

These considerations support what I believe to be the position taken by
the Court, that is to say, that Bosnia and Herzegovina is not relying —
and correctly, I think — on forum prorogatum in relation to Article IX of
the Genocide Convention.

(Signed) Mohamed SHAHABUDDEEN.

48
